1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                        2:19-cr-00133-APG-VCF
      vs.                                                ORDER
6     DOUG STUMPF,
7                          Defendant.
8           Before the Court is the Emergency Motion for Temporary Release from Custody to Attend Son’s
9    Funeral Service (ECF No. 264).
10          The Court just received this emergency motion informing the Court that Defendant’s son’s funeral
11   is in less than two days. The Court is contemplating ordering temporarily release of Defendant Stumpf
12   on the morning of June 14, 2021 to attend his son’s funeral and for immediate self-surrender after the
13   funeral.
14          Accordingly,
15          IT IS HEREBY ORDERED that the Government and pretrial services must file their position to
16   the Emergency Motion for Temporary Release from Custody to Attend Son’s Funeral Service (ECF No.
17   264) on or before 12:00 PM, July 13, 2021.
18          DATED this 12th day of July, 2021.
                                                               _________________________
19
                                                               CAM FERENBACH
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
